                                  1

                                  2

                                  3

                                  4                                 UNITED STATES DISTRICT COURT

                                  5                                NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      LUIS ARMANDO GONZALEZ-
                                         TORRES,                                       Case No. 19-cv-02183-PJH
                                  8
                                                      Plaintiff,
                                  9                                                    ORDER COMPELLING ARBITRATION
                                                v.                                     AND STAYING ACTION
                                  10
                                         ZUMPER, INC.,                                 Re: Dkt. No. 24
                                  11
                                                      Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         Defendant Zumper, Inc.’s (“Zumper”) motion to compel arbitration and stay

                                  15   proceedings came on for hearing before this court on October 23, 2019. Plaintiff

                                  16   appeared through his counsel, Erika Heath. Defendant appeared through its counsel,

                                  17   David Goldstein and John Shope. Having read the papers filed by the parties and

                                  18   carefully considered their arguments and the relevant legal authority, and good cause

                                  19   appearing, the court hereby GRANTS the motion, for the following reasons.

                                  20                                        BACKGROUND

                                  21         On April 23, 2019, plaintiff Luis Armando Gonzalez-Torres filed a class-action

                                  22   complaint against Zumper, originating this action. Compl., Dkt. 1. Zumper operates a

                                  23   website that enables prospective renters to search and apply for apartment rentals, and

                                  24   allows landlords and realtors to evaluate and communicate with prospective tenants.

                                  25   Plaintiff signed up for and used the website as a prospective renter looking for an

                                  26   apartment to rent.

                                  27         The complaint asserts seven causes of action: (1) violation of the Fair Credit

                                  28   Reporting Act (“FCRA”), 15 U.S.C. § 1681e(b), for failing to follow reasonable procedures
                                  1    to assure the maximum possible accuracy of the information it reported about prospective

                                  2    renters when preparing reports about them; (2) violation of California Consumer Credit

                                  3    Reporting Agencies Act (“CCRAA”), Cal. Civ. Code § 1785.14(b), based on the same

                                  4    conduct; (3) violation of FCRA, 15 U.S.C. § 1681i(a)(1)(A), for failing to conduct a

                                  5    reasonable reinvestigation to determine whether plaintiff’s disputes about inaccuracies in

                                  6    his record were accurate, or delete the disputed item within 30 days; (4) violation of

                                  7    CCRAA, Cal. Civ. Code § 1785.16(a), based on the same conduct; (5) violation of FCRA,

                                  8    15 U.S.C. § 1681j(f), for charging plaintiff more than the maximum allowable amount to

                                  9    disclose all information in plaintiff’s Zumper file; (6) violation of FCRA, 15 U.S.C.

                                  10   § 1681g(a)(2), for failure to disclose to plaintiff the sources of the public record

                                  11   information it includes in the Zumper file; and (7) violation of CCRAA, Cal. Civ. Code

                                  12   § 1785.18(a), for the same conduct. See Compl.
Northern District of California
 United States District Court




                                  13          On June 17, 2019, Zumper filed the present motion to compel arbitration and stay

                                  14   the action. Dkt. 24. Zumper argues that plaintiff and Zumper entered into an enforceable

                                  15   arbitration agreement encompassing plaintiff’s claims when plaintiff created a Zumper

                                  16   account.

                                  17          Gonzalez-Torres alleges that on or about February 27, 2018, he accessed

                                  18   Zumper’s website and submitted a rental application. Compl. ¶¶ 34–38. Zumper’s

                                  19   records align with that allegation and indicate that an individual with the name Luis

                                  20   Gonzalez created an account on February 27, 2018, and then submitted a rental

                                  21   application, including credit, criminal history, and eviction reports to a realtor. Declaration

                                  22   of Brian Coyne, Dkt. 24-1 (“First Coyne Decl.”) ¶¶ 19–24.

                                  23          Gonzalez-Torres alleges that Zumper published a consumer report that

                                  24   erroneously associated him with criminal offenses of an individual named Luis Raymond

                                  25   Gonzalez. Compl. ¶¶ 40, 43. Gonzalez-Torres alleges that this error was the result of

                                  26   Zumper’s having used “very loose matching criteria” in preparing the report. Id. ¶ 44.

                                  27   Gonzalez-Torres alleges that his rental applications were denied and that the inaccuracy

                                  28   was a “substantial factor” in the denial. Id. ¶¶ 45–46. He further alleges that he
                                                                                      2
                                  1    contacted Zumper to dispute the entry on his criminal history report, but that he did not

                                  2    receive an adequate response. Id. ¶¶ 48, 52–59.

                                  3           A prospective Zumper user attempting to rent an apartment would begin the

                                  4    process by creating a Zumper account. Before doing so, the user views a notice

                                  5    informing him that by creating an account, he accepts Zumper’s “Terms and Conditions.”

                                  6    That phrase “Terms and Conditions” is a blue hyperlink. Neither party disputes these

                                  7    facts, nor that plaintiff viewed a screen with these elements before creating his account.

                                  8    See, e.g., First Coyne Decl. ¶¶ 4–17; Reply at 4 (“when a consumer such as

                                  9    Mr. Gonzalez-Torres creates a Zumper account” he does not agree to the linked-to

                                  10   document); Declaration of Maria Battle, Dkt. 32-1 (“Battle Decl.”) ¶ 3 (plaintiff’s witness

                                  11   describing website functioning after clicking “Create an account”). The screen looked

                                  12   approximately like this:
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26   First Coyne Decl. ¶¶ 11–12 (the phrases “Terms and Conditions,” “Privacy Policy,” and
                                  27   “Sign In” are in blue, and are readily recognizable as hyperlinks).
                                  28          The blue phrase “Terms and Conditions” linked to www.zumper.com/terms-of-use.
                                                                                     3
                                  1    First Coyne Decl. ¶ 17. That document, as displayed at the relevant time (February 27,

                                  2    2018), presented with a heading entitled “Terms of Use.” Id. ¶¶ 36–39 & Ex. C

                                  3    (Exhibit C, filed at Dkt. 24-4, is the “Agreement”) at ECF p. 2. Following that title, the first

                                  4    paragraph stated in part: “These terms of use are entered into by and between you and

                                  5    Zumper. The following terms and conditions, together with any documents they

                                  6    expressly incorporate by reference (collectively, the ‘Agreement’), govern your access to

                                  7    and use of the Website and the Services, whether as a guest or a registered user.”

                                  8    Agreement at ECF p. 2.

                                  9           The Agreement later included the following provision, at Section 14 (entitled

                                  10   “Arbitration and Dispute Resolution”):

                                  11                 All disputes arising out of or relating to this Agreement, the
                                                     Website or the Services shall be resolved exclusively by
                                  12                 binding arbitration before a single arbitrator (the “Arbitrator”) in
Northern District of California
 United States District Court




                                                     accordance with the Commercial Arbitration Rules of the
                                  13                 American Arbitration Association (the “AAA”) then in effect (for
                                                     information on the AAA and its rules, see www.adr.org.) and
                                  14                 the further procedures set forth herein, except that each party
                                                     retains the right to seek injunctive or other equitable relief in a
                                  15                 court of competent jurisdiction to prevent the actual or
                                                     threatened infringement, misappropriation or violation of a
                                  16                 party’s copyrights, trademarks, trade secrets, patents or other
                                                     intellectual property rights. The arbitration shall be conducted
                                  17                 in San Francisco, California, unless the Arbitrator shall
                                                     determine that that venue is not reasonably convenient to all
                                  18                 parties, in which case the Arbitrator shall determine another
                                                     venue that is. In the event that the AAA is unavailable or
                                  19                 unwilling to administer the arbitration, and the parties are
                                                     unable to agree to a substitute, a substitute shall be appointed
                                  20                 by the court. The Arbitrator shall have authority to issue any
                                                     and all remedies authorized by law. The arbitration shall be
                                  21                 governed by the Federal Arbitration Act, 9 U.S.C. §§ 2 et seq.
                                                     Notwithstanding any rules of the AAA to the contrary, any
                                  22                 claims shall be adjudicated on an individual basis only, and
                                                     YOU WAIVE ANY RIGHT TO BRING ANY CLAIM AS A
                                  23                 REPRESENTATIVE OF A PROPOSED CLASS, ON AN
                                                     AGGREGATED OR MASS BASIS, OR AS A PRIVATE
                                  24                 ATTORNEY          GENERAL,         OR     TO      CONSOLIDATE
                                                     ARBITRATION PROCEEDINGS WITHOUT THE CONSENT
                                  25                 OF ALL PARTIES THERETO. Any award rendered by the
                                                     Arbitrator shall be final, conclusive and binding upon the parties
                                  26                 hereto. . . .
                                  27   Id. § 14.

                                  28          Subsequent to the account creation process, other materials were presented to
                                                                                      4
                                  1    the website’s users. For example, the parties agree that to the extent a user was initially

                                  2    directed to Zumper to create an account from a realtor’s referral link, after finishing the

                                  3    account creation process described above he would be presented with a pop-up screen

                                  4    entitled “Terms and Conditions,” which displayed terms and conditions that a user agreed

                                  5    to “[b]y using Zumper[.]” Third Declaration of Brian Coyne, Dkt. 39 (“Third Coyne Decl.”)

                                  6    ¶¶ 10 & 15; Declaration of Luis Armando Gonzalez-Torres, Dkt. 26-2 (“Gonzalez-Torres

                                  7    Decl.”) ¶¶ 2–4. Plaintiff alleges that he was directed to create an account with Zumper

                                  8    through a realtor’s referral link, and as such after creating an account he was presented

                                  9    with that “Terms and Conditions” pop-up screen. Compl. ¶¶ 34–36; Battle Decl. ¶ 3;

                                  10   Third Coyne Decl. ¶ 15.

                                  11                                            DISCUSSION

                                  12   A.     Legal Standard
Northern District of California
 United States District Court




                                  13          1.     Motion to Compel Arbitration

                                  14          Under the Federal Arbitration Act, 9 U.S.C. §§ 1, et seq. (“FAA”), any party bound

                                  15   to an arbitration agreement that falls within the scope of the FAA may bring a motion in

                                  16   federal district court to compel arbitration and stay the proceeding pending resolution of

                                  17   the arbitration. 9 U.S.C. §§ 3–4; see also Lifescan, Inc. v. Premier Diabetic Servs., Inc.,

                                  18   363 F.3d 1010, 1012 (9th Cir. 2004); Circuit City Stores, Inc. v. Adams, 532 U.S. 105,

                                  19   119 (2001) (FAA applies to arbitration agreements in any contract affecting interstate

                                  20   commerce). The FAA requires the court to compel arbitration of issues covered by the

                                  21   arbitration agreement. Dean Witter Reynolds, Inc., v. Byrd, 470 U.S. 213, 218 (1985).

                                  22          In ruling on a motion to compel arbitration under the FAA, the district court’s role is

                                  23   typically limited to determining whether (i) an agreement exists between the parties to

                                  24   arbitrate; (ii) the claims at issue fall within the scope of the agreement; and (iii) the

                                  25   agreement is valid and enforceable. Lifescan., 363 F.3d at 1012; Chiron Corp. v. Ortho

                                  26   Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th Cir. 2000). If the answers are yes, the

                                  27   court must enforce the agreement. Lifescan, 363 F.3d at 1012.

                                  28          Regarding whether an agreement exists to arbitrate, the “first principle” that
                                                                                       5
                                  1    underscores the U.S. Supreme Court’s arbitration decisions is that “[a]rbitration is strictly

                                  2    a matter of consent, and thus is a way to resolve those disputes—but only those

                                  3    disputes—that the parties have agreed to submit to arbitration.” Granite Rock Co. v. Int’l

                                  4    B’hd of Teamsters, 561 U.S. 287, 299 (2010) (quotations and citations omitted); see also

                                  5    First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 943 (1995). Thus, “a court may

                                  6    order arbitration of a particular dispute only where the court is satisfied that the parties

                                  7    agreed to arbitrate that dispute.” Granite Rock, 561 U.S. at 297.

                                  8           Regarding the validity of the agreement, the FAA provides that arbitration clauses

                                  9    “shall be valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

                                  10   equity for the revocation of any contract.” 9 U.S.C. § 2. Thus, state contract defenses

                                  11   may be applied to invalidate arbitration clauses if those defenses apply to contracts

                                  12   generally. Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687 (1996); Circuit City
Northern District of California
 United States District Court




                                  13   Stores, Inc. v. Adams, 279 F.3d 889, 892 (9th Cir. 2002) (state law defense, such as

                                  14   unconscionability, that applies to contracts generally may also invalidate an arbitration

                                  15   agreement). “The party seeking arbitration bears the burden of proving the existence of

                                  16   an arbitration agreement, and the party opposing arbitration bears the burden of

                                  17   proving any defense, such as unconscionability.” Pinnacle Museum Tower Assn. v.

                                  18   Pinnacle Mkt. Dev. (US), LLC, 55 Cal. 4th 223, 236 (2012).

                                  19          Regarding the scope of the agreement, “any doubts concerning the scope of

                                  20   arbitrable issues should be resolved in favor of arbitration.” Moses H. Cone Mem'l Hosp.

                                  21   v. Mercury Constr. Corp., 460 U.S. 1, 24–25 (1983). Nevertheless, a motion to compel

                                  22   arbitration should be denied if “it may be said with positive assurance that the arbitration

                                  23   clause is not susceptible of an interpretation that covers the asserted dispute.” AT&T

                                  24   Techs., Inc. v. Commc’n Workers, 475 U.S. 643, 650 (1986).

                                  25          2.     Motion to Stay

                                  26          “If any suit or proceeding be brought in any of the courts of the United States upon

                                  27   any issue referable to arbitration under an agreement in writing for such arbitration, the

                                  28   court in which such suit is pending, upon being satisfied that the issue involved in such
                                                                                      6
                                  1    suit or proceeding is referable to arbitration under such an agreement, shall on

                                  2    application of one of the parties stay the trial of the action until such arbitration has been

                                  3    had in accordance with the terms of the agreement[.]” 9 U.S.C. § 3 (emphasis added).

                                  4    Therefore, if the court has determined that the arbitration agreement is valid, and that the

                                  5    dispute falls within its terms, the court must stay further proceedings pending arbitration.

                                  6    B.     Analysis

                                  7           First, plaintiff disputes that the parties formed an agreement to arbitrate. Second,

                                  8    he argues that if an agreement to arbitrate was formed, it is unconscionable. Third, he

                                  9    argues that if an enforceable arbitration agreement exists, he asserts claims that are not

                                  10   subject to arbitration. The court addresses each issue in turn.

                                  11          1.     Whether an Agreement to Arbitrate was Formed

                                  12          “While the FAA requires a writing, it does not require that the writing be signed by
Northern District of California
 United States District Court




                                  13   the parties.” Nghiem v. NEC Elec., Inc., 25 F.3d 1437, 1439 (9th Cir. 1994) (internal

                                  14   quotation marks omitted). “We ‘apply ordinary state-law principles that govern the

                                  15   formation of contracts’ to decide whether an agreement to arbitrate exists.’” Norcia v.

                                  16   Samsung Telecommunications Am., LLC, 845 F.3d 1279, 1283 (9th Cir. 2017) (quoting

                                  17   First Options of Chi., Inc., 514 U.S. at 944). Here, the parties agree that California law

                                  18   governs the issue of contract formation. Mot. at 11; Opp. at 3, 5. “In discerning

                                  19   California law, we are bound by the decisions of the California Supreme Court, ‘including

                                  20   reasoned dicta.’” Norcia, 845 F.3d at 1284 (quoting Muniz v. United Parcel Serv., Inc.,

                                  21   738 F.3d 214, 219 (9th Cir. 2013)). “We generally will ‘follow a published intermediate

                                  22   state court decision regarding California law unless we are convinced that the California

                                  23   Supreme Court would reject it.’” Id. (quoting Muniz, 738 F.3d at 219).

                                  24          “Under California law, the petitioner bears the burden of proving the existence of

                                  25   an arbitration agreement by the preponderance of the evidence” (Perez v. Maid Brigade,

                                  26   Inc., Case No. 07-cv-3473-SI, 2007 WL 2990368, at *3 (N.D. Cal. Oct. 11, 2007)), “and

                                  27   the party opposing arbitration bears the burden of proving any defense, such as

                                  28   unconscionability.” Pinnacle Museum, 55 Cal. 4th at 236. “A contract to arbitrate will not
                                                                                      7
                                  1    be inferred absent a ‘clear agreement.’” Davis v. Nordstrom, Inc., 755 F.3d 1089, 1092

                                  2    (9th Cir. 2014) (quoting Avery v. Integrated Healthcare Holdings, Inc., 218 Cal. App. 4th

                                  3    50, 59 (2013)). “In California, a ‘clear agreement’ to arbitrate may be either express or

                                  4    implied in fact.” Davis, 755 F.3d at 1093.

                                  5           In California, “mutual consent is gathered from the reasonable meaning of the

                                  6    words and acts of the parties, and not from their unexpressed intentions or

                                  7    understanding.” Reigelsperger v. Siller, 40 Cal. 4th 574, 579 (2007) (citing 1 Witkin,

                                  8    Summary of Cal. Law (10th ed. 2005) Contracts, § 116, p. 155). “[T]he terms of a

                                  9    contract ordinarily are to be determined by an external, not an internal, standard; the

                                  10   outward manifestation or expression of assent is the controlling factor.” Windsor Mills,

                                  11   Inc. v. Collins & Aikman Corp., 25 Cal. App. 3d 987, 992 (1972). “Although mutual

                                  12   consent is a question of fact, whether a certain or undisputed state of facts establishes a
Northern District of California
 United States District Court




                                  13   contract is a question of law for the court.” Deleon v. Verizon Wireless, LLC, 207 Cal.

                                  14   App. 4th 800, 813 (2012).

                                  15          When an offer is accepted, “[a] party who is bound by a contract is bound by all its

                                  16   terms, whether or not the party was aware of them. A party cannot avoid the terms of a

                                  17   contract on the ground that he or she failed to read it before signing.” Norcia, 845 F.3d at

                                  18   1284 (internal quotation marks omitted); Pinnacle Museum, 55 Cal. 4th at 236 (“An

                                  19   arbitration clause within a contract may be binding on a party even if the party never

                                  20   actually read the clause.”); Windsor Mills, 25 Cal. App. 3d at 992 (“an offeree, knowing

                                  21   that an offer has been made to him but not knowing all of its terms, may be held to have

                                  22   accepted, by his conduct, whatever terms the offer contains”).

                                  23          The parties do not dispute the relevant facts necessary to determine whether an

                                  24   agreement to arbitrate was formed. Because defendant was able to determine that

                                  25   plaintiff used a computer with the Windows 10 operating system to create his account,

                                  26   defendant was able to provide an image of the account creation window, shown above,

                                  27   as it would have appeared to plaintiff. See First Coyne Decl. ¶¶ 11–12 & 23. Plaintiff has

                                  28   not disputed the accuracy or relevance of that image.
                                                                                    8
                                  1           Plaintiff does not dispute that, before creating his account, he was presented with

                                  2    a link to “Terms and Conditions.” See, e.g., Reply at 4; Battle Decl. ¶ 3; see also First

                                  3    Coyne Decl. ¶¶ 4–17. The same screen also provided that “By creating a Zumper

                                  4    account you indicate your acceptance of our Terms and Conditions and Privacy Policy.”

                                  5    First Coyne Decl. ¶¶ 11 & 15. The entirety of the account creation window, including that

                                  6    text, was immediately visible and did not require any scrolling to read. Id. ¶¶ 11, 15. The

                                  7    words “Terms and Conditions” and “Privacy Policy” appeared in blue, indicating they

                                  8    were hyperlinks, whereas the rest of the sentence (including the word “and” between the

                                  9    two blue phrases) appeared in black. Id. ¶¶ 11, 16. The text “Terms and Conditions”

                                  10   linked to a document with a heading “Terms of Use” found at www.zumper.com/terms-of-

                                  11   use, where Gonzalez-Torres could have read Zumper’s terms. Id. ¶¶ 17, 37. As they

                                  12   existed at the time plaintiff created his account, the terms included an arbitration
Northern District of California
 United States District Court




                                  13   agreement. Id. ¶¶ 36–39 & Ex. C. After being presented with that screen, Gonzalez-

                                  14   Torres created an account at 11:36 a.m. Pacific Standard Time, on February 27, 2018.

                                  15   Id. ¶¶ 7, 19, 22; Compl. ¶¶ 34–37.

                                  16          Plaintiff does not dispute that under normal circumstances, the applicable

                                  17   principles of contract law dictate that those linked-to terms would be part of the

                                  18   contractual agreement. But plaintiff argues that defendant pulled a bait-and-switch,

                                  19   based on two features of Zumper’s account-creation process.

                                  20          First, the initial signup page indicated that the user was agreeing to “Terms and

                                  21   Conditions” (which was linked text), but if a user clicked on the link, he would have been

                                  22   brought to a document titled “Terms of Use.” So, plaintiff argues that if someone clicked

                                  23   that link, it would not be clear whether he was agreeing to the terms in the linked-to

                                  24   document because its heading differed from the linked text.1

                                  25          The Agreement’s language here is clear, and the parties’ actions evidence mutual

                                  26
                                  27   1
                                         Plaintiff’s arguments are all asserted with respect to a hypothetical reasonable user, as
                                  28   he does not allege that he was actually confused, that he noticed the discrepancy in
                                       language, or even that he clicked on the “Terms and Conditions” link.
                                                                                      9
                                  1    consent to the linked-to terms. The signup page clearly incorporates the linked-to terms,

                                  2    and although the heading is different from the linked text, a reasonable person reading

                                  3    that document would understand that it contained the terms agreed to when creating an

                                  4    account. To the extent plaintiff argues that a reasonable person would be confused by

                                  5    the Agreement’s heading, it would require reading only to the third sentence to clarify that

                                  6    the document referred to its own contents as “terms and conditions.” See Agreement at

                                  7    ECF p. 2. Plaintiff is not saved by declining to read the incorporated terms, because

                                  8    when an offer is accepted, “[a] party who is bound by a contract is bound by all its terms,

                                  9    whether or not the party was aware of them. A party cannot avoid the terms of a contract

                                  10   on the ground that he or she failed to read it before signing.” Norcia, 845 F.3d at 1284

                                  11   (internal quotation marks omitted).

                                  12          Second, plaintiff argues that there was no mutual assent to the arbitration clause
Northern District of California
 United States District Court




                                  13   because, after the account creation process was complete, Zumper displayed a pop-up

                                  14   screen with the heading “Terms and Conditions.” See Gonzalez-Torres Decl. ¶¶ 2–5;

                                  15   Battle Decl. ¶¶ 2–5; Third Coyne Decl. ¶¶ 5–6, 10 & 15 (explaining the website

                                  16   functioned this way for users who created an account using an invitation link from a

                                  17   realtor). Given the existence of that pop-up screen, plaintiff argues that it was ambiguous

                                  18   as to which set of terms the user agreed when creating his account. But by the time a

                                  19   user would have been presented with this new pop-up screen, the user would have

                                  20   already created an account and therefore have already entered into the Agreement,

                                  21   which included a provision requiring arbitration of certain disputes. Plaintiff’s argument

                                  22   that these separate terms and conditions were presented simply alleges a separate

                                  23   contractual agreement. But plaintiff has not argued that the terms of this second

                                  24   agreement revoked or superseded the arbitration provision in the Agreement entered into

                                  25   during account creation.

                                  26          For the foregoing reasons, the court finds that defendant has met its burden to

                                  27   establish that the Agreement—containing an arbitration provision—was entered into by

                                  28   the parties.
                                                                                    10
                                  1           2.     Whether the Agreement is Unconscionable

                                  2           “Under California law, courts may refuse to enforce any contract found ‘to have

                                  3    been unconscionable at the time it was made,’ or may ‘limit the application of any

                                  4    unconscionable clause.’” AT&T Mobility LLC v. Concepcion, 563 U.S. 333, 340 (2011)

                                  5    (quoting Cal. Civ. Code § 1670.5(a)). “The party resisting arbitration bears the burden of

                                  6    proving unconscionability. Both procedural unconscionability and substantive

                                  7    unconscionability must be shown, but they need not be present in the same degree and

                                  8    are evaluated on a sliding scale. The more substantively oppressive the contract term,

                                  9    the less evidence of procedural unconscionability is required to come to the conclusion

                                  10   that the term is unenforceable, and vice versa.” Pinnacle Museum, 55 Cal. 4th at 247

                                  11   (citations and internal quotation marks omitted).

                                  12          “To determine whether the arbitration agreement is procedurally unconscionable
Northern District of California
 United States District Court




                                  13   the court must examine the manner in which the contract was negotiated and the

                                  14   circumstances of the parties at that time.” Ingle v. Circuit City Stores, Inc., 328 F.3d

                                  15   1165, 1171 (9th Cir. 2003) (internal quotation marks omitted). “[P]rocedural

                                  16   unconscionability requires oppression or surprise. Oppression occurs where a contract

                                  17   involves lack of negotiation and meaningful choice[.]” Pinnacle Museum, 55 Cal. 4th at

                                  18   247 (citations and internal quotation marks omitted). “A contract is oppressive if an

                                  19   inequality of bargaining power between the parties precludes the weaker party from

                                  20   enjoying a meaningful opportunity to negotiate and choose the terms of the contract.”

                                  21   Ingle, 328 F.3d at 1171. “Surprise involves the extent to which the supposedly agreed-

                                  22   upon terms of the bargain are hidden in the prolix printed form drafted by the party

                                  23   seeking to enforce the disputed terms.” Id.; Pinnacle Museum, 55 Cal. 4th at 247.

                                  24          “Substantive unconscionability pertains to the fairness of an agreement's actual

                                  25   terms and to assessments of whether they are overly harsh or one-sided. A contract

                                  26   term is not substantively unconscionable when it merely gives one side a greater benefit;

                                  27   rather, the term must be so one-sided as to ‘shock the conscience.’” Pinnacle Museum,

                                  28   55 Cal. 4th at 246 (citations and internal quotation marks omitted). An arbitration
                                                                                    11
                                  1    agreement must call for arbitration that “meet[s] certain minimum requirements, including

                                  2    neutrality of the arbitrator, the provision of adequate discovery, a written decision that will

                                  3    permit a limited form of judicial review, and limitations on the costs of arbitration.” Craig

                                  4    v. Brown & Root, Inc., 84 Cal. App. 4th 416, 422 (2000); accord Wherry v. Award, Inc.,

                                  5    192 Cal. App. 4th 1242, 1248 (2011) (“To be valid, at minimum the arbitration agreement

                                  6    must require a neutral arbitrator, sufficient discovery, and a written decision adequate

                                  7    enough to allow judicial review.”).

                                  8           The court assumes without deciding that the Agreement was procedurally

                                  9    unconscionable.

                                  10          Regarding substantive unconscionability, plaintiff does not challenge the

                                  11   Agreement based on any defect in the arbitration process that it requires. Specifically,

                                  12   plaintiff does not argue that the mandatory arbitration does not have a neutral arbitrator,
Northern District of California
 United States District Court




                                  13   adequate discovery, a reviewable written decision, or limitations on costs. See Craig, 84

                                  14   Cal. App. 4th at 422. Instead, plaintiff raises four other challenges.

                                  15          First, plaintiff argues that the Agreement eliminates the availability of public

                                  16   injunctive relief in any forum, in violation of the law. The Agreement does not do that, as

                                  17   discussed below.

                                  18          Second, plaintiff argues the Agreement is not mutual because it allows all parties

                                  19   to litigate in court—rather than arbitrate—intellectual property disputes. Plaintiff

                                  20   concedes that term is facially mutual. But he argues that defendant is more likely than its

                                  21   contracting partners to originate intellectual property disputes, so in practical effect the

                                  22   term is not mutual. Here, it is speculative whether Zumper or those who enter into this

                                  23   Agreement by creating an account (which include realtors and other professionals) are

                                  24   more likely to originate an intellectual property dispute and/or benefit from this provision.

                                  25   Moreover, Zumper has a legitimate interest in protecting its intellectual property, and it is

                                  26   “entitled to an extra ‘margin of safety’ based on legitimate business needs.” Tompkins v.

                                  27   23andMe, Inc., 840 F.3d 1016, 1031 (9th Cir. 2016). As such, the intellectual property

                                  28
                                                                                     12
                                  1    carve-out is not substantively unconscionable.2

                                  2           Third, plaintiff argues that the Agreement generally—separate from the arbitration

                                  3    provision—does not allow for punitive or special damages. Defendant responds that the

                                  4    same section of the Agreement provides that “SOME JURISDICTIONS DO NOT ALLOW

                                  5    THE LIMITATION OR EXCLUSION OF WARRANTIES OR OF LIABILITY, SO SOME OF

                                  6    THE ABOVE LIMITATIONS OR EXCLUSIONS MAY NOT APPLY TO YOU.” See

                                  7    Agreement §§ 11(f)–(g). Reading the section in its entirety, it provides for its own

                                  8    inapplicability in jurisdictions where it would limit statutorily-imposed damages and as a

                                  9    result be unconscionable. As such, this provision does not render the Agreement

                                  10   unconscionable.

                                  11          Fourth, plaintiff argues that given the above-argued substantive problems in

                                  12   combination, the entire Agreement should be deemed unenforceable rather than excise
Northern District of California
 United States District Court




                                  13   any offending provisions.

                                  14          “Civil Code section 1670.5, subdivision (a) provides that ‘[i]f the court as a matter

                                  15   of law finds the contract or any clause of the contract to have been unconscionable at the

                                  16   time it was made the court may refuse to enforce the contract, or it may enforce the

                                  17   remainder of the contract without the unconscionable clause, or it may so limit the

                                  18   application of any unconscionable clause as to avoid any unconscionable result.’”

                                  19   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 121–22 (2000)

                                  20   (quoting Cal. Civ. Proc. Code. § 1670.5(a)). “Thus, the statute appears to give a trial

                                  21   court some discretion as to whether to sever or restrict the unconscionable provision or

                                  22   whether to refuse to enforce the entire agreement. But it also appears to contemplate the

                                  23   latter course only when an agreement is ‘permeated’ by unconscionability.” Id. at 122. “If

                                  24   the central purpose of the contract is tainted with illegality, then the contract as a whole

                                  25   cannot be enforced. If the illegality is collateral to the main purpose of the contract, and

                                  26   the illegal provision can be extirpated from the contract by means of severance or

                                  27
                                       2
                                  28    To the extent it is unconscionable, the provision could be deemed unenforceable with
                                       no effect on the present dispute.
                                                                                   13
                                  1    restriction, then such severance and restriction are appropriate.” Id. at 124.

                                  2           Here, to the extent there are unconscionable provisions, they are discrete, easily

                                  3    excisable, and do not concern the central purpose of the Agreement. As such, even if

                                  4    any of the provisions plaintiff has identified were in fact unconscionable (none of which

                                  5    relate to arbitration of this non-intellectual-property-based dispute), the court would

                                  6    excise them rather than render the entire Agreement unenforceable.

                                  7           For the foregoing reasons, the Agreement is not unconscionable.

                                  8           3.     Whether Claims for Public Injunctive Relief Can be Arbitrated

                                  9           Plaintiff argues that he asserts claims for public injunctive relief, which the

                                  10   arbitration agreement does not allow to be arbitrated. Defendant argues that the

                                  11   Agreement allows the arbitrator to award public injunctive relief.

                                  12          State contract defenses may invalidate arbitration clauses if those defenses apply
Northern District of California
 United States District Court




                                  13   to contracts generally. Doctor's Assocs., Inc., 517 U.S. at 687. Contracts that prevent all

                                  14   adjudication of public injunctive relief—in any forum—are impermissible under California

                                  15   law. McGill, 2 Cal. 5th at 961 (“insofar as the arbitration provision here purports to waive

                                  16   McGill's right to request in any forum such public injunctive relief, it is invalid and

                                  17   unenforceable under California law”). That includes contracts that compel all claims to

                                  18   arbitration, yet only allow an arbitrator to award relief affecting the individual who brought

                                  19   the claim. See id.; Dornaus v. Best Buy Co., Case No. 18-cv-04085-PJH, 2019 WL

                                  20   632957, at *4 (N.D. Cal. Feb. 14, 2019) (arbitrator “may award relief only on an individual

                                  21   basis”); Blair v. Rent-A-Ctr., Inc., Case No. 17-cv-02335-WHA, 2017 WL 4805577, at *5

                                  22   (N.D. Cal. Oct. 25, 2017) (“the arbitrator was prohibited from ‘award[ing] relief that would

                                  23   affect RAC account holders other than [the customer]’”). However, a contract compelling

                                  24   arbitration of a claim seeking a remedy of public injunctive relief that allows the arbitrator

                                  25   to award such relief is valid and enforceable under McGill. See Magana v. DoorDash,

                                  26   Inc., 343 F. Supp. 3d 891, 901 (N.D. Cal. 2018).

                                  27          Here, the Agreement requires that “[a]ll disputes arising out of or relating to this

                                  28   Agreement, the Website or the Services shall be resolved exclusively by binding
                                                                                      14
                                  1    arbitration before a single arbitrator[.]” Agreement § 14. That term unambiguously

                                  2    requires that all disputes be resolved exclusively in arbitration (except, as discussed

                                  3    above, intellectual property disputes).

                                  4             Next, the Agreement provides that “The Arbitrator shall have authority to issue any

                                  5    and all remedies authorized by law.” Id. The Agreement also provides that “any claims

                                  6    shall be adjudicated on an individual basis only, and YOU WAIVE ANY RIGHT TO

                                  7    BRING ANY CLAIM AS A REPRESENTATIVE OF A PROPOSED CLASS, ON AN

                                  8    AGGREGATED OR MASS BASIS, OR AS A PRIVATE ATTORNEY GENERAL, OR TO

                                  9    CONSOLIDATE ARBITRATION PROCEEDINGS WITHOUT THE CONSENT OF ALL

                                  10   PARTIES THERETO.” Id. Read together, those terms provide that claims must be

                                  11   brought and arbitrated individually, and the arbitrator may award “any and all remedies

                                  12   authorized by law”—including public injunctive relief—when adjudicating those
Northern District of California
 United States District Court




                                  13   individually-asserted claims. Although a plaintiff may not assert claims on behalf of a

                                  14   class in arbitration, the Agreement does not prohibit plaintiff from being awarded public

                                  15   injunctive relief as a remedy for his individually-asserted claims in arbitration. As such,

                                  16   the Agreement does not prevent plaintiff from obtaining public injunctive relief in any

                                  17   forum.

                                  18                                          CONCLUSION

                                  19            For the foregoing reasons, plaintiff is COMPELLED TO ARBITRATE HIS CLAIMS

                                  20   AGAINST ZUMPER in accordance with this order. The entire action is hereby STAYED

                                  21   until such arbitration has been had in accordance with the terms of the Agreement, in

                                  22   accordance with 9 U.S.C. § 3.

                                  23            IT IS SO ORDERED.

                                  24   Dated: December 2, 2019

                                  25                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  26                                                United States District Judge
                                  27

                                  28
                                                                                     15
